                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


IN RE:                                             CASE NO. 21-01103
                                                   CHAPTER 13
           VICTORIA M BREWER-BAISI,
                                                   HON. TIMOTHY A. BARNES
                               DEBTOR.
                                                   HEARING DATE: 6/24/2021
                                                   HEARING TIME: 2:30 P.M.



                                  NOTICE OF WITHDRAWAL OF OBJECTION

To:      David M Siegel                  davidsiegelbk@semradlaw.com
         Marilyn O. Marshall             courtdocs@chi13.com
         Patrick S. Layng                USTPRegion11.ES.ECF@usdoj.gov

         The City of Chicago hereby withdraws its Objection to Plan Confirmation.

Celia Meza                                             Respectfully submitted,
Acting Corporation Counsel
Jaime Dowell (ARDC# 6281312)                           THE CITY OF CHICAGO
Assistant Corporation Counsel
Chicago Department of Law                              Celia Meza
121 N. LaSalle St., Suite 400                          Acting Corporation Counsel
Chicago, IL 60602
Ph. 312-742-0056                                       By:     /s/ Jaime Dowell
jaime.dowell@cityofchicago.org



                                   CERTIFICATE OF SERVICE

                 I, Jaime Dowell, an attorney, certify that I caused this notice to be served
         on the listed parties through the ECF system on 6/14/2021.

                                                                /s/ Jaime Dowell
